DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
	Response to Amendment
1. This office action is in response to communications filed 4/6/2022 Claims 1, 3, 4, 5, 6, 10, 11, 13, 14, 15, 16, 20 are amended. Claims 7, 8, 9, 17, 18, 19 are original. Claims 2 and 12 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




a. Independent Claims 1 and 11
Amended independent claim 1 recites, among other things, “determine a watcher identifier for a watcher of the object of interest based on a detected gaze of the watcher.” Denizot discloses a method to identify and track the owner of an abandoned luggage item.
Denizot fails to disclose determining the identity of a watcher of on object of interest. Denizot discloses merely that a security officer reports suspicious baggage. Denizot, [0017]. 
 Examiner respectfully disagrees with applicants above. Fig 7 of Denizot clearly identifies security officers and boarder police, anyone of which could be identified from the dispatcher operator to check out the suspicious baggage (i.e. object of interest).
Denizot makes no mention of generating an identifier corresponding to the watcher of an object of interest, which is then linked to a watcher status. In addition, no further information is maintained on the status of the security officer. Furthermore, 
Examiner agrees that the video system of Denizot does not generate an identifier corresponding to an object. However, Blanco’s system can generate an identifier corresponding to the watcher of an object of interest (i.e. object classifier).
Denizot contains no disclosure nor any mention of identifying a watcher based on a detected gaze of the watcher. 
Examiner agrees that Denizot does not disclose identifying a watcher basted on a detected gaze. To cure this deficiency Examiner brought in Grosvenor that teaches the limitation “determine a watcher identifier for a watcher of the object of interest based on a detected gaze of the watcher” (Col. 2 lines 54-67, The step of identifying comprise identifying regions of interest and performing a feature recognition operation. The step of performing feature recognition may identify human facial features (i.e. watcher identifier). Having identified human facial features, generating a display path which follows the general gaze direction which the facial features exhibit. Claim 30, determining the order of display by displaying an index frame corresponding to the person and then displaying the object of interest where the direction of gaze of the person is directed at).
Furthermore, the claimed watcher status includes “an indication of which of a plurality of responders at the incident scene are observing the object of interest,” a feature not disclosed in the cited passages. 
Examiner respectfully disagrees with applicant’s assertion above. In Fig 7 of Denizot the operator sends a message (i.e. indication) to a plurality of security officers and/or border police to respond to an incident scene such as the abandoned luggage item. See paragraphs [0111], [0137], [0148], [0159], The information received by the officers present on the site.
A single guard is not a plurality of responders, and nothing in Denizot indicates that the guard’s report includes information on how many other guards are present and which, if any of those guards, are observing the abandoned luggage item. Additionally, that “security officers watch their phones for photos and comment of the object of interest” (FIG. 7 of Denizot) does not disclose this subject matter. The officers in FIG. 7 of Denizot are receiving transmissions of “information regarding the owner.” Denizot, { [0159]. This includes photos that allow the officers to “identify the owner.” Id. at { [0146]-[158]. Officers looking at pictures of an owner on a smartphone is not equivalent to “observing the object of interest” “at an incident scene.” Even if images on the phones were images of the object, which they are not, receiving a picture of the object on a smart phone is not equivalent to “observing the object of interest” “at an incident scene.” 
Examiner disagrees with applicant’s assortment mentioned above. However, Denizot paragraphs [0159]-[0160], transmission of information regarding the owner from the processing server to the security officers and in particular to the border police. In step 1, a photo is extracted from a monitor and the operator writes a comment in step 2. The photo and the comment are transmitted via a mobile network to the multimedia telephones ("smartphones") of several security officers present on the site. This photo and the comment are transmitted in the form of an encrypted message to these officers who are searching for the owner. The comment can contain information on the location or the trajectory followed by the owner. The photo is time-stamped.
[0160] In other words, in order to transmit a message, in the human-machine interface of the 3D visualization, the operator has a function allowing him to: [0161] Produce a screenshot from the video recordings, [0162] Write a comment in a window, [0163] Click on a send button in order to transmit the set of "Photo+comments" to the other people with a dedicated smartphone.
Denizot also fails to disclose “determine whether the object of interest is adequately watched based on the watcher status for the object of interest,” as recited in amended independent claim 1. 
Examiner points to paragraph [0003], [0011]-[0017] of Denizot, the discovery of a piece of baggage left unattended in a station for example, announcements are made via loudspeakers so that the person who has left their baggage unattended will come and collect it. However, if it has been abandoned deliberately, the owner of the baggage will not appear to reclaim their baggage. Moreover, even in the event of its being abandoned accidentally, the period of time necessary for the owner to appear may be very long. This is detrimental insofar as activities close to where the baggage has been abandoned are interrupted as a precaution until it is established that the baggage is harmless.
Denizot also fails to disclose “generate a notification message including a request for an available watcher to watch the object of interest,” as recited in amended independent claim 1. Denizot discloses messages relating to the identity and possible whereabouts of the luggage owner. Denizot, J [0146]-[158]. Denizot does not disclose a message that includes a request for an available watcher to watch the object of interest. A request to locate a person is distinct from a request to watch an object of interest. Denizot similarly fails to disclose “transmit the notification to the available watcher at the incident scene,” as recited in independent claim 1. Instructing officers to track down the owner of an abandoned luggage item, as disclosed in Denizot, is not equivalent to “transmit the notification to the available watcher at the incident scene,” as recited in independent claim 1.
Examiner respectfully disagrees. Denizot teaches in paragraph [0160], in order to transmit a message, in the human-machine interface of the 3D visualization, the operator has a function allowing him to: [0161] Produce a screenshot from the video recordings, [0162] Write a comment in a window, [0163] Click on a send button in order to transmit the set of "Photo+comments" to the other people with a dedicated smartphone. In other words, transmits a notification to the security officers nearby at the site of the incident scene.
 	For the foregoing reasons, and because the newly found references of record cure the deficiencies of Denizot, amended independent claim 1 the rejection is maintained. For at least the reason that dependent claims 2, 4-9, 11-12, 14-19 inherit all of the limitations of independent claim 1, dependent claims 2, 4-9, 11-12, 14-19 the rejection is also maintained. Amended independent claim 11 recites similar subject matter as claim 1, therefore the rejection is maintained for at least the same reasons. For at least the reason that dependent claims 2, 4-9, 11-12, 14-19 inherit all of the limitations independent claim 1, Examiner maintains the rejection of dependent claims 2, 4-9, 11-12, 14-19. 

b. Dependent Claims 3 and 13
 	Claims 3 and 13 are allowable, the arguments provided were persuasive.

C. Dependent Claims 10 and 20
 	Claims 10 and 20 are allowable, the arguments provided were persuasive.



Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 is dependent on cancelled claim 2. Examiner suggests applicant change the dependency to claim 1.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2-4, 6-9, 11-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0176474, Blanco et al. (hereinafter Blanco) in view of U.S. Patent Application 2015/0208058, Denizot et al. (hereinafter Denizot) further in view of U.S. Patent 6930687, Grosvenor.

2. 	Regarding Claim 1, Blanco discloses A system for identifying watchers of an object of interest at an incident scene (Title: System and method for displaying objects of interest at an incident scene), the system comprising:
 	a communication interface (Fig. 2: 225 Transceiver, 215 I/O interface); and
 	an electronic processor communicatively coupled to the communication interface (Fig. 2: 205 electronic processor coupled to 225 transceiver), and 
 	configured to receive (Fig. 2: Antenna/ Transceiver), via the communication interface (I/O interface), an object identifier (Fig. 2: object classifier 260) corresponding to the object of interest ([0028], electronic processor 205 to electronically detect and classify objects within images and video streams captured by the camera 240);
 	receive a first video stream including the object of interest ([0028], classify objects within images and video streams captured by the camera 240)
 	detect the object of interest in the first video stream (Fig. 1L 304 display first video stream; [0028], electronic processor 205 to electronically detect and classify objects within images and video streams captured by the camera 240);
 	However, Blanco does not explicitly disclose determine a watcher identifier for a watcher of the object of interest based on a detected gaze of the watcher;
 	determine a watcher status for the object of interest based on the watcher identifier, or on an absence of any watcher identifiers,
 	the watcher status including an indication of which of a plurality of responders at the incident scene are observing the object of interest;
 	determine whether the object of interest is adequately watched based on the watcher status for the object of interest;
 	responsive to the watcher status indicating that the object of interest is not adequately watched by the plurality of responders at the incident scene,
 	generate a notification message including a request for an available watcher to watch the object of interest; and
 	receive an available watcher identifier corresponding to an available watcher at the incident scene, wherein the available watcher is selected from the plurality of responders;
 	transmit the notification message to the available watcher at the incident scene 
 	Denizot teaches determine a watcher status for the object of interest based on the watcher identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”), or on an absence of any watcher identifiers,
 	the watcher status including an indication of which of a plurality of responders at the incident scene are observing the object of interest (Fig. 7: security officers watch their phones for photos and comment of the object of interest sent by the operator that is watching the luggage);
 	determine whether the object of interest is adequately watched based on the watcher status for the object of interest ([0003], [0011]-[0017], transmission of information regarding the owner from the processing server to the security officers and in particular to the border police. In step 1, a photo is extracted from a monitor and the operator writes a comment in step 2. The photo and the comment are transmitted via a mobile network to the multimedia telephones ("smartphones") of several security officers present on the site. This photo and the comment are transmitted in the form of an encrypted message to these officers who are searching for the owner. The comment can contain information on the location or the trajectory followed by the owner. The photo is time-stamped.
[0160] In other words, in order to transmit a message, in the human-machine interface of the 3D visualization, the operator has a function allowing him to: [0161] Produce a screenshot from the video recordings, [0162] Write a comment in a window, [0163] Click on a send button in order to transmit the set of "Photo+comments" to the other people with a dedicated smartphone.);
 	responsive to the watcher status indicating that the object of interest is not adequately watched by the plurality of responders at the incident scene (Fig. 7: Examiner notes that the security officers maybe not by watching the object that was left unattended without being alerted by the operator),
 	generate a notification message including a request for an available watcher to watch the object of interest (Fig. 7: sending a message to the security officers that are on duty; [0154]-[0159]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him. This photo and the comment are transmitted in the form of an encrypted message to these officers who are searching for the owner. [0160], in order to transmit a message, in the human-machine interface of the 3D visualization, the operator has a function allowing him to: [0161] Produce a screenshot from the video recordings, [0162] Write a comment in a window, [0163] Click on a send button in order to transmit the set of "Photo+comments" to the other people with a dedicated smartphone.); and
 	receive an available watcher identifier corresponding to an available watcher at the incident scene ([0017], The user may have received information on the situation of the object via a call from a security officer), wherein the available watcher is selected from the plurality of responders (Fig 7; [0159], transmission of information regarding the owner from the processing server to the security officers and in particular to the border police);
 	transmit the notification message to the available watcher at the incident scene (Fig. 6; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device as taught in Blanco to be used as a surveillance system as taught in Denizot for the purpose of reducing the time searching for the owner of an object in a location comprising a video surveillance system.
 	Blanco in view of Denizot does not explicitly disclose determine a watcher identifier for a watcher of the object of interest based on a detected gaze of the watcher
 	Further, Grosvenor teaches determine a watcher identifier for a watcher of the object of interest based on a detected gaze of the watcher (Col. 2 lines 54-67, The step of identifying comprise identifying regions of interest and performing a feature recognition operation. The step of performing feature recognition may identify human facial features (i.e. watcher identifier). Having identified human facial features, generating a display path which follows the general gaze direction which the facial features exhibit. Claim 30, determining the order of display by displaying an index frame corresponding to the person and then displaying the object of interest where the direction of gaze of the person is directed at);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surveillance system as taught in Blanco in view of Denizot to incorporate an object of interest where the person is gazing at into the surveillance video as taught in Grosvenor for the purposes of optimizing video surveillance by identifying desired portions to detect the object of interest in the video being monitored.
 	
3. 	Regarding Claim 4, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 1, 
 	Denizot discloses wherein the electronic processor is further configured to determine a watcher identifier corresponding to the object identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); 
 	determine a watcher priority threshold of the object of interest ([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis), the watcher priority threshold including an indication of whether responders of sufficient rank and role are watching the object of interest ([0159] FIG. 7 shows an example of the transmission of information regarding the owner from the processing server to the security officers and in particular to the border police); 
 	determine a watcher priority for the object of interest based on the watcher identifier ([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis); and
 	determine the watcher status based on the watcher priority and the watcher priority threshold ([0084], monitors 11 and 12 display video recordings corresponding to the moment in time of the second cursor (e.g. user/ watcher). This second cursor can be moved by the user so as to navigate in time).

6. 	Regarding Claim 6, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 2, 
 	Denizot discloses wherein the electronic processor is further configured to 
 	detect the object of interest in the first video stream ([0084], monitor 11 display video recordings corresponding to the moment in time of the second cursor), using an object classifier based on the object identifier ([0091]-[0097]); and 
 	detect the watcher identifier on the object of interest (Fig. 4; [0013],the three activities which take place consecutively in order to find the owner are: [0114] Identifying the owner [0115] Locating the owner [0116] Tracking the owner of the luggage).

7. 	Regarding Claim 7, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 6, 
 	Denizot discloses further comprising:
 	a display communicatively coupled to the electronic processor (Fig. 1: display 2 coupled to processing server); 
 	wherein the electronic processor is further configured to generate a first modified video stream by superimposing the watcher status on the first video stream (Fig. 7: sending a message (e.g. video) plus comment); and
 	present the first modified video stream on the display (Fig. 7: sending message onto mobile display of security officer).

8. 	Regarding Claim 8, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 7, 
 	Denizot discloses wherein the electronic processor is further configured to generate the first modified video stream by superimposing the watcher status and the notification on the first video stream (Fig. 2, 6, 7; [0048], The monitors can be video windows overlaid on a screen having the 3D visualization in the background).

9. 	Regarding Claim 9, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 7, 
 	Denizot discloses wherein the electronic processor is further configured to receive a second video stream including the object of interest (Figs 2, 6, 7); 
 	detect the object of interest in the second video stream (Fig 2: monitor 12); 
 	detect a second watcher identifier on the object of interest ([0084], monitor 12 (e.g. second monitor) display video recordings corresponding to the moment in time of the second cursor. Examiner notes that the cameras can be used to monitor security guards monitoring the object of interest similar to what is shown in Applicant’s drawing Fig. 1); 
 	determine the watcher status for the object of interest based on the watcher identifier, the second watcher identifier, and the available watcher identifier ([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis;
 	generate a second modified video stream by superimposing the watcher status on the second video stream receive a user input corresponding to one of the watcher identifier and the second watcher identifier (Fig. 2, 6, 7; [0048], The monitors can be video windows overlaid on a screen having the 3D visualization in the background); and
 	present, on the display (fig. 1: 2; Fig. 7), either the first modified video stream or the second modified video stream based on the user input (Fig 7; [0159], a photo is extracted from a monitor and the operator writes a comment in the still video). 

10. 	Claim 11 is the method claim, and, therefore claim 11 is rejected for the same reasons as shown in claim 1.

11. 	Claim 14 is the method claim, and, therefore claim 14 is rejected for the same reasons as shown in claim 4.

12. 	Claim 16 is the method claim, and, therefore claim 16 is rejected for the same reasons as shown in claim 6.

13. 	Claim 17 is the method claim, and, therefore claim 17 is rejected for the same reasons as shown in claim 7.

14. 	Claim 18 is the method claim, and, therefore claim 18 is rejected for the same reasons as shown in claim 8.

15. 	Claim 19 is the method claim, and, therefore claim 19 is rejected for the same reasons as shown in claim 9.

16. 	Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco in view of Denizot further in view of Grosvenor as applied to claim 1 above, and further in view of U.S. Patent 7209035, Tabankin et al. (hereinafter Tabankin).

17. 	Regarding Claim 5, Blanco in view of Denizot further in view of Grosvenor discloses The system of claim 1, 
 	Denizot discloses wherein the electronic processor is further configured to determine a critical watcher identifier for the object of interest ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”), the critical watcher identifier identifying a particular of responders that is deemed to be critical ([0091]-[0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis);  
 	determine the watcher status based on the critical watcher identifier and the watcher identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); and
 	transmit the notification based on the critical watcher identifier (Fig. 6; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him).
 	However, Blanco in view of Denizot further in view of Grosvenor not explicitly disclose the critical watcher identifier identifying a particular of responders that is deemed to be critical
 	Further, Tabankin teaches the critical watcher identifier identifying a particular of responders that is deemed to be critical (Fig. 2a, 2b; Col 2 lines 9-16. security device can be used for locating dense objects in luggage bags, identifying objects of interest in closed containers. Col. 5 lines 41-65. If there are dense objects, the airport personnel would then know they need to call for back up help or call the bomb squad because an object of interest or concern is in the bag)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Denizot in view of Grosvenor to incorporate a hand held scanner as taught in Tabankin for the purposes of detecting dense objects that would raise the level of concern for a particular item/object to inform the watcher to make it a critical situation. Hence, improving the level of security alerts in a public setting.

18. 	Claim 15 is the method claim, rejected with respect to the same limitation rejected in the system claim 5.

Allowable Subject Matter
Claims 3, 10, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent 7460150, Coghlan teaches using gaze detection to determine an area of interest within a scene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422              
                                                                                                                                                                                          /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422